internal_revenue_service number release date index number department of the treasury washington dc third party communication none date of communication not applicable_person to contact telephone number refer reply to cc tege eb hw plr-t-103517-15 date april legend taxpayer company plan date x date y dollar_figurex dear this responds to your letter dated date and subsequent correspondence requesting a ruling regarding the tax consequences of an amendment to the trust agreement establishing taxpayer trust agreement the amendment would permit some of taxpayer's assets now dedicated to post-retirement health benefits to be used to provide health benefits to active employees facts taxpayer received a determination_letter dated date x stating that it is a voluntary employees' beneficiary association under sec_501 c of the internal_revenue_code code taxpayer is a_trust that holds assets used to provide post-retirement health benefits under plan to eligible employees who retire from taxpayer taxpayer and plan were established on date y trust agreement will be amended to include plr-t-103517-15 active employees of company as an additional class of participants entitled to receive health benefits under plan the amendment will provide that dollar_figurex of trust will be segregated in a separate subpart of trust to be used exclusively to provide health benefits to active employees of taxpayer ruling requested taxpayer has requested a ruling that the amendment of trust agreement and the use of taxpayer's assets to provide health benefits to active employees will not result in prohibited inurement to taxpayer within the meaning of sec_501 c of the code and will not cause taxpayer to fail to be an organization described in sec_501 c law sec_501 c of the code provides for the exemption from federal_income_tax of voluntary_employees'_beneficiary_associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1 c -1 provides that for an organization to be described in sec_501 c it must be an employees' association membership in the association must be voluntary the organization must provide for the payment of life sick accident or other_benefits to its members and there can be no inurement other than by payment of permitted benefits to the benefit of any private_shareholder_or_individual sec_1 c -3 a provides that the life sick accident or other_benefits provided by a voluntary employees' beneficiary association must be payable to its members their dependents or their designated beneficiaries life sick accident or other_benefits may take the form of cash or noncash benefits a voluntary employees' beneficiary association is not operated for the purpose of providing life sick accident or other_benefits unless substantially_all of its operations are in furtherance of the provision of such benefits further an organization is not described in this section if it systematically and knowingly provides benefits of more than a de_minimis amount that are not permitted by paragraphs b c d or e of this section sec_1 c -3 c provides in pertinent part that the term sick_and_accident_benefits means amounts furnished to or on behalf of a member or a member's dependents in the event of illness or personal injury to a member or dependent such benefits may be provided through reimbursement to a member or a member's dependents for amounts expended because of illness or personal injury or through the payment of premiums to a medical_benefit or health insurance program sick_and_accident_benefits may be provided directly by an association to or on behalf of members and their dependents or may be provided indirectly by an association through the plr-t-103517-15 payment of premiums or fees to an insurance_company medical clinic or other program under which members and their dependents are entitled to medical services or to other sick_and_accident_benefits sec_1 c -4 a provides in pertinent part that no part of the net_earnings of an employees' association may inure to the benefit of any private_shareholder_or_individual other than through the payment of benefits permitted by sec_1_501_c_9_-3 whether prohibited inurement has occurred is a question to be determined with regard to all of the facts and circumstances taking into account the guidelines set forth in the regulations analysis and conclusion from the information provided it does not appear that the amendment of trust agreement and the use of taxpayer's assets to provide health benefits to active employees will result in prohibited inurement to a private_shareholder_or_individual other than through the payment of health benefits to employees as described in sec_1 c -3 an organization described in sec_501 c may provide health benefits to employees accordingly the transaction will not cause taxpayer to fail to be an organization described in sec_501 c except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically this ruling does not address tax consequences of the described transaction to any employer who made contributions to taxpayer this ruling is directed only to the taxpayer requesting it sec_611 o k of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely janet a laufer senior technician reviewer health welfare branch office of associate chief_counsel tax exempt government entities
